Sales Office Time Stamp INDIVIDUAL VARIABLE ANNUITY APPLICATION First Investors Life Insurance Company 55 Broadway New York, New York 10006 1a.Variable Annuity Options First Choice Variable Annuity ⁫First Choice Plus (Bonus) Variable Annuity⁫ 1b. Amount of InitialPurchase Payment $ 1c.IRAYes ⁫No ⁫ Regular ⁫Transfer ⁫Rollover ⁫Beneficiary ⁫ 1d. 1035 ExchangeYes ⁫No ⁫ 2. Proposed Owner Information 2a.Name of Proposed Owner FirstMiddleLast Date of Birth:Age Last Birthday: Place of Birth: MonthDayYearStateCountry Social Security Number:SexMale ⁫Female ⁫Marital StatusSingle⁫Married ⁫ Home Address StreetCityStateZip Telephone Numbers HomeWork 2b.Name of Proposed Joint Owner FirstMiddleLast Date of Birth:Age Last Birthday: Place of Birth: MonthDayYearStateCountry Social Security Number:SexMale ⁫Female ⁫Marital StatusSingle⁫Married ⁫ Home Address StreetCityStateZip Telephone Numbers HomeWork 3. Annuitant Designation 3a. Annuitant: Name of Annuitant FirstMiddleLast AddressDate of Birth Relationship to Proposed Owner Social Security Number Telephone # ICC12 VARANN-App (10/12) 1 3b.Joint Annuitant: Name of Joint Annuitant FirstMiddleLast AddressDate of Birth Relationship to Proposed Owner Social Security Number Telephone # 4. Beneficiary Designation 4a. Primary Beneficiary(ies) This designation is:Revocable⁫Irrevocable⁫ 1. First NameMILast NameSocial Security #Relationship% Share or Tax ID# (Total must equal 100%) Address:CityStateZipTelephone Number 2. First NameMILast NameSocial Security #Relationship% Share or Tax ID#(Total must equal 100%) Address:CityStateZipTelephone Number 4b. Contingent Beneficiary(ies) This designation is:Revocable⁫Irrevocable⁫ 1. First NameMILast NameSocial Security #Relationship% Share or Tax ID#(Total must equal 100%) Address:CityStateZipTelephone Number 2. First NameMILast NameSocial Security #Relationship% Share or Tax ID#(Total must equal 100%) Address:CityStateZipTelephone Number Suitability A variable annuity is designed to achieve long-term financial objectives.It is not suitable as a vehicle for short-term savings due to the charges applicable to the Contract.You should not purchase this Contract if you believe you may need to surrender it during the surrender charge period. Right to Examine Period andInitial Purchase Payment Investment Once your Variable Life Insurance Policy is issued and delivered to you, you have a “Free Look” period to decide if you want to keep your Policy.Your Free Look period begins when you sign and date your Policy Delivery Receipt or if your Policy is mailed to you, the Certified Return Receipt from the Post Office.The portion of the initial net premium allocated to the subaccounts will be invested in the Cash Management Fund subaccount for a period of time equal to the “Free Look” period as indicated on the Contract’s cover.After the Free Look period expires, the Company will transfer the invested funds to the subaccounts you have selected.Premium allocated to the Fixed Account will be invested in the Fixed Account upon issuance of the Policy. ICC12 VARANN-App (10/12) 2 Contract Disclosures The subaccount selections below are consistent with the investment objectives indicated.I understand that these subaccount selections and transfer options will be relied upon by First Investors Life in regard to all Contract Transactions.These options may be changed after the date of this application only by providing First Investors Life with a written request and instruction to change.There shall be no Annuity Contract unless a Contract is issued based on this Application. 5. Proposed Owner’s Financial Information 5a. Financial Resources Liquid Net Worth $Total Net Worth $ Annual Income $Marginal Tax Rate % 5b. Investment Experience StocksoBondsoMutual Fundso OtheroNoneoVariable Life Insurance o 5c. Risk Profile % ConservativeWilling to accept some risk, but more interested in stability of principal than in larger return on investments. % Moderate –Willing to accept average risk of fluctuation of principal in exchange for the potential of larger long-term returns on investments. % Aggressive – Willing to accept significant fluctuation of principal in exchange for the potential for significant long-term returns on investment. 5d. Investment Objectives (Prioritize 1-4) GrowthIncomeTax ReductionOther 6a.Do you, the Proposed Owner understand that in the Annuity Contract applied for: 6b. The amount of the Cash Value may increase or decrease depending upon the investment experience of the Subaccounts (which are not guaranteed) and the interest paid on the Fixed Account, if chosen? 6c. The Contract values reflect certain deductions andcharges? 6d. The Contract may be subject to a Surrender Charge, upon full or partial Surrender? Yes ð Yes ð Yes ð Noð Noð Noð 7.Did you, the Proposed Owner receive a prospectus? Yes ð
